UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6754


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

THOMAS DEAN, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Florence. R. Bryan Harwell, District Judge. (4:09-cr-00854-RBH-4)


Submitted: October 10, 2017                                   Decided: October 17, 2017


Before MOTZ, SHEDD, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Dean, Jr., Appellant Pro Se. Robert Frank Daley, Jr., Assistant United States
Attorney, Columbia, South Carolina; Carrie Fisher Sherard, Assistant United States
Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Thomas Dean, Jr. appeals the district court’s order denying his second motion for

a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2) (2012) and Amendment 782 to

the Sentencing Guidelines. “We review a district court’s decision to reduce a sentence

under § 3582(c)(2) for abuse of discretion and its ruling as to the scope of its legal

authority under § 3582(c)(2) de novo.” United States v. Muldrow, 844 F.3d 434, 437 (4th

Cir. 2016). Because the Government did not oppose Dean’s motion as successive, the

district court erred in determining that it lacked authority to consider Dean’s motion.

United States v. May, 855 F.3d 271, 274 (4th Cir. 2017), cert. denied, No. 17-142, 2017

WL 3219499 (U.S. Oct. 2, 2017). However, we conclude that Dean is not entitled to

relief because he was sentenced as a career offender, and the career offender Guideline

was not impacted by Amendment 782. See United States v. Riley, 856 F.3d 326, 328 (4th

Cir. 2017) (recognizing that we may affirm a district court’s order “on any grounds

apparent from the record” (internal quotation marks omitted)), cert. denied, No. 17-5559,

2017 WL 3480672 (U.S. Oct. 2, 2017).

      Accordingly, we affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                            2